Cite as 2015 Ark. 454

                SUPREME COURT OF ARKANSAS
                                      No.   CV-15-944


                                                Opinion Delivered December   3, 2015
   INTEGRATED DIRECT
   MARKETING, LLC
                               REQUEST TO CERTIFY
                    PETITIONER QUESTIONS OF LAW FROM THE
                               UNITED STATES DISTRICT
   V.                          COURT FOR THE EASTERN
                               DISTRICT OF VIRGINIA
   DREW MAY and MERKLE, INC.
                               CERTIFIED QUESTION
                  RESPONDENTS ACCEPTED.


                                       PER CURIAM


       In accordance with section 2(D)(3) of Amendment 80 to the Arkansas Constitution

and Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of

Arkansas, the Honorable Leonie M. Brinkema of the United States District Court for the

Eastern District of Virginia, has filed an order and memorandum opinion, which we treat

as a motion for certification, with our clerk on November 9, 2015. The certifying court

requests that we answer a question of Arkansas law that may be determinative of a cause

now pending in the certifying court, because it appears to the certifying court that there is

no controlling precedent in the decisions of the Supreme Court of Arkansas.

       Having reviewed the certifying court’s explanation of the need for this court to

answer the question of law pending in that court we accept certification of the following

question:

       Under Arkansas’ tort of conversion, can intangible property such as electronic data,
       standing alone and not deemed a trade secret, be converted?
                                    Cite as 2015 Ark. 454

This per curiam order constitutes notice of our acceptance of the certification of this

question of law. For purposes of the pending proceeding in this court, the following

requirements are imposed.

      A. Time limits will be calculated from the date of this per curiam order accepting
      certification. The plaintiff in the underlying action, Integrated Direct Marketing,
      LLC, is designated as the moving party and will be designated as the “Petitioner,”
      and its brief is due thirty days from the date of this per curiam. The defendants,
      Drew May and Merkle, Inc., shall be denoted as the “Respondents,” and their brief
      shall be due thirty days after the filing of Petitioner’s brief. Petitioner may file a reply
      brief within fifteen days after Respondents’ brief has been filed.

      B. The briefs shall comply with this court’s rules as in other cases except for the
      briefs’ content. Only the following items required in Arkansas Supreme Court Rule
      4-2(a) shall be included:

      (3) Point on appeal which shall correspond to the certified questions of law to be
      answered in the federal district court’s certification order.

      (4) Table of authorities.

      (6) Statement of the case which shall correspond to the facts relevant to the certified
      question of law as stated in the federal district court’s certification order.

      (7) Argument.

      (8) Addendum.

      (9) Cover for briefs.

      C. Oral argument will be permitted only if this court concludes that it will be helpful
      for presentation of the issues.

      D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will apply.

      E. This matter will be processed as any case on appeal.

      F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the
      attorneys for the Petitioners and Respondents.




                                               2
                                    Cite as 2015 Ark. 454

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in the addendum the following pleadings: the complaint; the answer, if any; the motions

for summary judgment; and any responses, replies, and briefs in response thereof. The

parties should also include any pleadings that will be useful to our understanding of the legal

issues presented.

       Certified question accepted.




                                              3